
	
		II
		111th CONGRESS
		1st Session
		S. 421
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To impose a temporary moratorium on the phase out of the
		  Medicare hospice budget neutrality adjustment factor.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hospice Protection
			 Act.
		2.Temporary
			 moratorium on phase out of the medicare hospice budget neutrality adjustment
			 factorNotwithstanding any
			 other provision of law, including provisions contained in the final rule
			 published on August 8, 2008, on pages 46464 to 46522 of volume 73 of the
			 Federal Register (relating to part 418 of title 42, code of Federal
			 Regulations), during the period that begins on the date of enactment of this
			 section and ends on December 31, 2009, the Secretary of Health and Human
			 Services shall recompute and apply the final Medicare hospice wage index for
			 fiscal year 2009 as if the Budget Neutrality Adjustment Factor had remained in
			 place with no reduction.
		
